     Case 2:18-cv-01783-JAD-PAL Document 5 Filed 12/03/18 Page 1 of 3



 1   DAYLE ELIESON
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MICHAEL K. MARRIOTT, CSBN 280890
 4   Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5
            San Francisco, California 94105
            Telephone: (415) 977-8985
 6
            Facsimile: (415) 744-0134
 7          E-Mail: Michael.Marriott@ssa.gov

 8   Attorneys for Defendant

 9

10                               UNITED STATES DISTRICT COURT

11                                      DISTRICT OF NEVADA
                                        LAS VEGAS DIVISION
12

13
     GLENN DAVIDSON ARTHUR,                         )   Case No: 2:18-cv-01783-JAD-PAL
14                                                  )
                    Plaintiff                       )
15                                                  )   STIPULATION FOR EXTENSION OF
            v.                                      )   TIME TO FILE DEFENDANT’S
16                                                  )   ANSWER AND THE CERTIFIED
     NANCY A. BERRYHILL, Acting                     )   ADMINISTRATIVE RECORD
17   Commissioner of Social Security,               )
                                                    )   (First Request)
18                  Defendant.                      )
                                                    )
19

20          Defendant Nancy A. Berryhill, Acting Commissioner of Social Security, hereby requests

21   an extension of time of fourteen days from December 3, 2018 to December 17, 2018, to prepare

22   and file her answer and the certified administrative record. This is the Commissioner’s first

23   request for an extension.

24          Defendant respectfully requests this extension of time because the certified administrative

25   record to be filed concurrently with the answer was inadvertently mailed to the wrong address.

26   This extension will permit a new record to be prepared and mailed to the U.S. attorney’s office.
                                                    -1-
     Case 2:18-cv-01783-JAD-PAL Document 5 Filed 12/03/18 Page 2 of 3



 1          On December 3, 2018, Plaintiff’s counsel informed Defendant by email that he had no

 2   objection to this extension.

 3

 4                                              Respectfully submitted,

 5
     Date: December 3, 2018                     HAL TAYLOR, ATTORNEY AT LAW
 6
                                        By:     /s/* Hal Taylor
 7                                              HAL TAYLOR
                                                *authorized by email December 3, 2018
 8
                                                Attorneys for Plaintiff
 9

10
     Date: December 3, 2018                    DAYLE ELIESON
11                                             United States Attorney

12                                      By:     /s/ Michael K. Marriott
                                                MICHAEL K. MARRIOTT
13                                              Assistant Regional Counsel

14                                              Attorneys for Defendant

15
     Of Counsel
16   Jeffrey Chen
     Assistant Regional Counsel
17   Social Security Administration
18

19

20                                              IT IS SO ORDERED.
21

22
     DATE: December 17, 2018
23                                              HONORABLE PEGGY A. LEEN
                                                United States Magistrate Judge
24

25

26
                                                  -2-
     Case 2:18-cv-01783-JAD-PAL Document 5 Filed 12/03/18 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE

 2   I, Michael K. Marriott, hereby certify that I caused a copy of Stipulation for Extension of Time

 3   to File Defendant’s Answer and the Certified Administrative Record to be served, via CM/ECF

 4   notification, on:

 5          Hal Taylor
            223 Marsh Avenue
 6          Reno, NV 89509
            Email: haltaylorlawyer@gbis.com
 7

 8   Date: December 3, 2018                       DAYLE ELIESON
                                                  United States Attorney
 9
                                          By:     /s/ Michael K. Marriott
10
                                                  MICHAEL K. MARRIOTT
11                                                Assistant Regional Counsel

12                                                Attorneys for Defendant

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                    -3-
